IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DONALD JOHNS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0311

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed March 18, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Donald Johns, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

       DISMISSED. See Fla. R. App. P. 9.141(c)(6)(C).

LEWIS, C. J., MARSTILLER and OSTERHAUS, JJ., CONCUR.